Citation Nr: 1241520	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-34 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction in the disability rating from 70 percent to 50 percent for major depressive disorder, effective March 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1991 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which finalized the reduction of the Veteran's disability evaluation for major depressive disorder from 70 percent to a noncompensable level, effective March 1, 2010.  

This case was certified to the Board as a claim for increased evaluation, which the Board notes is an erroneous characterization of the issue appealed by the Veteran.  The Veteran was very explicit in her correspondence that she did not wish to appeal for an increased evaluation, but rather that she was denied proper due process of law when her disability evaluation was reduced without notification.  The Board has therefore characterized the issue as whether the reduction was proper and not for an increased evaluation.  

The Board further notes that during the pendency of the appeal, in a March 2011 rating decision, the Veteran's disability evaluation for major depressive disorder was increased from noncompensable to 50 percent, effective March 1, 2010.  The Board has therefore refined the issue on appeal in order to comport with the March 2011 rating decision.

Finally, in her substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge; however, in a September 2010 correspondence, the Veteran withdrew her request for a hearing before the Board in lieu of having a hearing before a Decision Review Officer (DRO) at the RO instead.  The RO's certification shows that the Veteran failed to appear.  



FINDINGS OF FACT

1.  The Veteran informed the RO of a change in address in January 2009, and correspondence was sent to the proper address in March 2009.

2.  RO letters regarding notification of the proposed reduction and finalization of that reduction were sent to an old and incorrect address.


CONCLUSION OF LAW

The reduction of the disability rating from 70 percent to 50 percent for the Veteran's major depressive disorder, effective March 1, 2010, was not proper, and restoration of the 70 percent rating is accordingly warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was service connected for major depressive disorder a March 2000 rating decision, at which time she was assigned a 10 percent evaluation, effective September 28, 1998-the date on which she filed her claim for service connection.  The Veteran's major depressive disorder was increased to 70 percent disabling, effective February 12, 2003, in a September 2004 rating decision.  That decision noted that such an evaluation was subject to a future examination; the Veteran did not disagree with that rating decision.

In January 2009, the Veteran sent the RO a letter asking for certification of her status for tax purposes; in that letter the Veteran indicated her mailing address, which was different from a previously used address.  In March 2009, the RO sent the Veteran a letter to the new address.  This was a response to her January 2009 letter.

Following that letter, in July 2009, the RO sent the Veteran a letter addressed to the previously used address, noting that she would be receiving further correspondence regarding an examination for her service-connected disabilities.  No further correspondence in the file demonstrates that a letter scheduling the Veteran for an examination was prepared and sent to the Veteran.  The file, however, does demonstrate that the Veteran was scheduled for a psychiatric evaluation for her major depression in August 2009, and she failed to appear for that examination.  

On the basis of that failure to appear, the RO proposed a reduction i the Veteran's rating for major depression from 70 percent to noncompensable.  This was done in a September 2009 rating action; a notification letter informing the Veteran of that proposal to reduce as well as her appellate rights, to include her right to appear at a hearing, was sent to the Veteran the same date.  That September 2009 notification letter was also addressed to the previously used (old) address.

The Veteran did not respond to that letter and in December 2009 rating decision, the RO finalized the Veteran's reduction in evaluation for major depressive disorder from 70 percent to noncompensable, effective March 1, 2010.  A notification letter informing the Veteran of that decision was drafted and sent to the Veteran on the same date.  Again, that December 2009 notification was addressed to the old address.

In an April 2010 correspondence, the Veteran submitted a statement in which she disagreed with the decision to reduce her disability evaluation for major depression.  She stated that her current address was the same as she had provided in her January 2009 correspondence, and that she was informed over the telephone by a VA employee that letters informing her of a scheduled examination had been sent to an address other than her current address.  The Veteran stated that she was not properly informed of her examination and that cessation of her benefits at that time was based on improper procedures in this case.  

In a May 2010 statement as well as her July 2010 substantive appeal, the Veteran continued to argue that notifications regarding the examination and reduction were not proper as such notifications were sent to an address that she had vacated at the time those letters were sent and that the RO was on notice that she was no longer at that address.  As evidence of the RO's knowledge, she noted that the RO had sent its March 2009 letter to the correct address.  The Veteran's statements, including her substantive appeal, continued to identify the new address as the Veteran's valid address.

Following submission of her substantive appeal, the Veteran was scheduled for and appeared for a VA examination for her psychiatric disorder in November 2010.  On the basis of that examination, the RO assigned a 50 percent evaluation, effective March 1, 2010.  This was done in a March 2011 rating decision.  

In an April 2004 supplemental statement of the case, the Veteran was informed that March 1, 2010 was the date assigned for the 50 percent evaluation because that is the date the RO stopped paying monetary benefits because she failed to report for a VA medical examination.  In the very next sentence of an April 2011 supplemental statement of the case, the RO concedes that the "evidence of record shows that VA mailed your VA exam notification to the wrong address."  (Emphasis added).

When a reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at her latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level and to request a predetermination hearing.  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e) (2012).

On the basis of the foregoing, the Board finds that the proper procedure for reducing the Veteran's major depressive disorder evaluation from 70 percent to 50 percent was not properly followed.  Specifically, the Board notes the clause in 38 C.F.R. § 3.105(e) that states "the beneficiary must be notified at her latest address of record of the contemplated action."  

In this case, it appears that the Veteran informed the RO of a new address in January 2009, and subsequent correspondence was sent to the Veteran in March 2009 to the new address-the Veteran's address since January 2009.  Thus, the RO was clearly aware of the Veteran's change of address.  

Inexplicably, the RO continued to send the Veteran correspondence to an old address.  Such correspondence apparently included the VA examination notification letter on which the reduction in this case was predicated, the notification of the proposed reduction in September 2009, and the finalization of the reduction in December 2009.  The RO further concedes in the April 2004 supplemental statement of the case that it incorrectly addressed the VA examination notification letter on which the entirety of the Veteran's reduction was based.  

In highly probative lay statements, the Veteran has competently and credibly stated that she never received any of the letters relating to the reduction of her benefits and that only after cessation of her payments was she aware of any adverse action.  Therefore, while the RO may have followed all of the other procedures outlined for reduction by 38 C.F.R. § 3.105(e), the Board finds that the RO failed to notify the Veteran of such action at her latest address of record.  

Such a failure to communicate the contemplated action violates the procedural requirements as well as denies the Veteran an opportunity to contest the adverse action, as appears to have happened in this case.  This was a violation of the process that was due the Veteran.

In cases where the applicable regulations have not been followed in reducing the disability rating, the Court has held consistently that the reduction is void ab initio.  See, for example, Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Accordingly, the Board concludes that the Veteran was not properly notified of the contemplated action in this case as required by the procedural regulations in 38 C.F.R. § 3.105(e).  Given the RO's procedural errors in promulgating the challenged rating reduction in this case, the Board finds that the reduction is void ab initio and a restoration of a 70 percent evaluation, effective March 1, 2010, for the Veteran's major depressive disorder is warranted.  


ORDER

Restoration of a 70 percent evaluation for major depressive disorder is granted, effective March 1, 2010, subject to the regulations governing the payment of compensation benefits.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


